Citation Nr: 1631784	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence was received with respect to the claim of service connection for anxiety.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depression NOS, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for chronic sinusitis.

5.  Entitlement to a rating in excess of 40 percent for lumbar paravertebral fibromyositis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982 and January 1991 to June 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran and his wife testified before the undersigned in April 2016.  

The issues of service connection for an acquired psychiatric disorder, sleep apnea, and chronic sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the April 2016 Board hearing, the Veteran withdrew his appeal of the denial of an increased rating for lumbar paravertebral fibromyositis.

2.  The claim of service connection for anxiety was denied in a June 2004 determination by the RO; the Veteran did not appeal or submit no new and material evidence within one year.  New and material evidence was subsequently received.



CONCLUSIONS OF LAW

1.  Regarding the issue of an increased rating for lumbar paravertebral fibromyositis, the criteria for withdrawal of the appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The June 2004 RO denial of service connection for anxiety became final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

In the April 2016 Board hearing, the Veteran indicated that he wished to withdraw his appeal for an increased rating for lumbar paravertebral fibromyositis in accordance with 38 C.F.R. § 20.204.  The withdrawal was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal of the denial of an increased rating, and the appeal is dismissed.  See 38 C.F.R. § 20.202.




II.  Procedural duties

As the Board's decision reopens the claim for anxiety and remands the other claims, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act and implementing regulations is unnecessary.

III.  New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in June 2004 denying the Veteran's petition to reopen the claim of service connection for anxiety.  The original RO denial of service connection was in March 1993.  In that decision, the RO found the evidence showed that anxiety existed before the 1991 period of service and was not aggravated by that service.  The Veteran did not file an appeal of the June 2004 decision within one year.  Additionally, no new evidence was received within one year of the rating decision.  As such, the June 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104; 20.202.

The evidence at the time of the last final June 2004 denial included service records, statements from the Veteran and private and VA treatment records.  The evidence showed current diagnoses, in-service reports of nervous trouble, and an April 1987 mental health evaluation.  Since the last final denial of service connection for anxiety, the Veteran provided additional lay statements of continuous symptoms and a private medical opinion received in April 2012.  The private provider wrote that the Veteran presented with an emotional disease secondary to military service.  This evidence is new, and the lay statements and medical opinion relate to an unestablished fact necessary to substantiate the claim-relationship to service.  New and material evidence has been received, and the claim for service connection for anxiety is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  


ORDER

The appeal for an increased rating for lumbar paravertebral fibromyositis is dismissed.

The petition to reopen the claim of service connection for anxiety is granted.


REMAND

Additional development is needed to assist the Veteran with the remaining claims.  First, regarding the psychiatric claim, the Veteran reported a stressor incident in service where he accidentally shot a friend in the face.  See Board hearing.  He reported that he was ordered to appear before a court-martial.  The claims file does not include the Veteran's personnel record.  The AOJ should obtain his personnel record and request documents of any court-martial proceedings.

Next, the AOJ should obtain medical opinions for the sinusitis and sleep apnea claims and an addendum opinion for the psychiatric claim.  The February 2011 examiner did not provide opinions on the sinusitis and sleep apnea claims; however, the evidence shows current disabilities and the Veteran reported symptoms in-service and since.  See examinations, Board hearing.  He also asserts that he was exposed to air pollutants while stationed in the Southwest Asia Theater.  A medical opinion is, therefore, needed for these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the psychiatric claim, the Veteran reported an in-service incident and symptoms since the first period of service and exacerbated by the second period of service.  See Board hearing.  The evidence shows a mental health evaluation in 1987 and notes of mental health problems from 1992 forward.  Dr. DMQ provided an opinion that the Veteran presented an emotional disease secondary to his military service.  The May 2014 examiner provided a negative opinion on the connection between service and current diagnoses specifically citing a lapse of time in mental health complaints from 1991 to 2002.  The evidence does not show such a lapse in time; therefore, the opinion is inadequate because it is based on an inaccurate premise and does not consider all relevant evidence of record. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel Record Center (NPRC), or another appropriate repository, the Veteran's personnel record and any documents associated with court-martial proceedings.  Requests for federal records should continue until they are received or deemed unavailable.  

2.  After receiving a satisfactory response, forward the claims file to the 2014 examiner, or another appropriate examiner, to provide an opinion on the mental health claim and address the following questions.  Schedule the Veteran for an examination only if requested by the examiner. 

a.  Are any of the currently diagnosed mental health disorders at least as likely as not related to the first period of service, including the reported stressor of accidentally shooting another soldier in the face?

b.  Are any of the currently diagnosed mental health disorders at least as likely as not related to the second period of service in Saudi Arabia?

The examiner should consider all evidence, including the Veteran's reports of on-going nervous problems in and after service and the 2012 favorable opinion by Dr. DMQ.  The examiner should provide rationale for the opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.

3.  Forward the claims file to the February 2011 VA examiner, or another appropriate examiner, to provide an opinion on sinusitis.  The examiner should address the following questions.  Schedule the Veteran for an examination only if requested by the examiner.

a.  Are episodes of sinusitis during the claim period at least as likely as not related to service, including exposure to air pollutants and reported sinus symptoms?

b.  Could the episodes of sinusitis at least as likely as not be considered an undiagnosed illness or a medically unexplained chronic multisymptom illness?

Please note the Veteran's reports of the onset of symptoms when returning from service in the Southwest Asia Theater.  

Consider all relevant lay and medical evidence and provide reasons and bases for the opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.

4.  Forward the claims file to the February 2011 VA examiner, or another appropriate examiner, to provide an opinion on sinusitis.  The examiner should address the following questions.  Schedule the Veteran for an examination only if requested by the examiner.

a.  Is sleep apnea at least as likely as not related to service, including exposure to air pollutants?

b.  Did sleep apnea at least as likely as not begin during the second period of service (from January to June 1991)?

c.  Could sleep apnea at least as likely as not be considered an undiagnosed illness or a medically unexplained chronic multisymptom illness?

Please consider all relevant lay and medical evidence, including service reports of sleep problems in 1983, 1991, 1994, 1996, and 2000.  Provide reasons and bases for the opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.

5.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


